Exhibit 10.1














SEITEL CANADA HOLDINGS, INC.
- and -
PULSE SEISMIC INC.
SHARE PURCHASE AGREEMENT

DATED JANUARY 15, 2019







--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


 
 
 
ARTICLE 1
PURCHASE OF SHARES
 
 
 
 
1.1
Purchase and
Sale......................................................................................................
1
1.2
Closing........................................................................................................................
1
1.3
Deliveries of the
Vendor..............................................................................................
1
1.4
Deliveries of the
Purchaser.........................................................................................
2
1.5
Amount of Purchase
Price..........................................................................................
2
1.6
Estimated Purchase
Price...........................................................................................
2
1.7
Preparation of Closing Balance Sheet and Determination of Closing Working
Capital..........................................................................................................................
2
1.8
Acceptance or Dispute of the Closing Balance Sheet and the Closing Working
Capital..........................................................................................................................
3
1.9
Post-Closing
Adjustments...........................................................................................
4
1.10
Payment of Purchase
Price........................................................................................
5
1.11
A/R Cash
Adjustment..................................................................................................
5
1.12
Cash Resale
Adjustment.............................................................................................
6
 
 
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
 
 
 
 
2.1
Representations and Warranties of the
Vendor..........................................................
7
2.2
Representations and Warranties of the
Purchaser.....................................................
17
2.3
Commissions...............................................................................................................
19
2.4
No Additional Representations or
Warranties.............................................................
19
 
 
 
ARTICLE 3
SURVIVAL AND INDEMNIFICATION
 
 
 
 
3.1
Survival.......................................................................................................................
20
3.2
Indemnity by the
Vendor.............................................................................................
20
3.4
Claim
Notice................................................................................................................
21
3.5
Monetary
Limitations...................................................................................................
21
3.6
Certain Additional
Matters...........................................................................................
22
3.7
Direct
Claims...............................................................................................................
23
3.8
Third Party
Claims......................................................................................................
23
3.9
Manner of
Payment.....................................................................................................
23
3.10
Exclusive
Remedy.......................................................................................................
24
 
 
 
ARTICLE 4
COVENANTS
 
 
 
 
4.1
Preparation of Tax
Returns.........................................................................................
25
4.2
Audit of the
Corporation..............................................................................................
25
4.3
Director and Officer
Liability........................................................................................
26
4.4
Access to Books and
Records....................................................................................
27
4.5
Conflicts......................................................................................................................
27
 
 
 



 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page






 
 
 
4.6
Use of
Name...............................................................................................................
27
4.7
Tax
Refunds................................................................................................................
28
4.8
Releases.....................................................................................................................
28
4.9
Bonuses;
Severance...................................................................................................
28
4.10
Corporation
Liabilities.................................................................................................
29
 
 
 
ARTICLE 5
GENERAL
 
 
 
 
5.1
Actions on Non-Business
Days...................................................................................
29
5.2
Currency and Payment
Obligations............................................................................
29
5.3
Calculation of
Time.....................................................................................................
30
5.4
Schedules and
Exhibits...............................................................................................
30
5.5
Expenses....................................................................................................................
30
5.6
Public
Announcements...............................................................................................
31
5.7
Notices.............................................................................................................................
31
5.8
Time of
Essence.........................................................................................................
32
5.9
Further
Assurances.....................................................................................................
32
5.10
Entire
Agreement........................................................................................................
32
5.11
Amendment.................................................................................................................
32
5.12
Waiver..........................................................................................................................
32
5.13
Severability......................................................................................................................
33
5.14
Governing Law
Jurisdiction.........................................................................................
33
5.15
Successors and Assigns;
Assignment........................................................................
33
5.16
Third Party
Beneficiaries.............................................................................................
33
5.17
Counterparts...............................................................................................................
33
5.18
Specific
Performance..................................................................................................
34
5.19
Non-Recourse.............................................................................................................
34
5.20
Non-Competition.........................................................................................................
34







SCHEDULE 1.0
DEFINITIONS
SCHEDULE 2.0
ADDITIONAL RULES OF INTERPRETATION.




 
ii
 




--------------------------------------------------------------------------------






SHARE PURCHASE AGREEMENT
This Share Purchase Agreement dated January 15, 2019 is made
B E T W E E N
Seitel Canada Holdings, Inc. (the “Vendor”)
- and -
Pulse Seismic Inc. (the “Purchaser”)
RECITALS
A.    The Vendor is the registered and beneficial owner of the Shares;
B.    The Purchaser is willing to purchase and the Vendor is willing to sell the
Shares on and subject to the terms and conditions contained in this Agreement;
C.    Certain defined terms used in, and other clauses pertaining to the
interpretation of, this Agreement are set out in Schedule 1.0;
D.    Simultaneously with the execution of this Agreement, the Vendor and/or
Affiliate(s) of the Vendor and the Corporation are executing the transition
services agreement attached hereto as Exhibit A (the “Transition Services
Agreement”); and
E.    Simultaneously with the execution of this Agreement, the Purchaser, the
Vendor and the Escrow Agent are executing the escrow agreement attached hereto
as Exhibit B (the “Escrow Agreement”), pursuant to which an escrow account (the
“Escrow Account”) shall have been established pursuant to the terms and
conditions thereof.
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged by each Party, the Parties agree as follows.
Article I
PURCHASE OF SHARES
1.1    Purchase and Sale. At the Closing Time, on and subject to the terms and
conditions of this Agreement, the Vendor hereby sells to the Purchaser, and the
Purchaser hereby purchases from the Vendor, the Shares.
1.2    Closing. The Closing shall take place at 10:00 AM Eastern Time on the
date hereof (the “Closing Time”) by telephone conference and electronic exchange
of documents (or, if the Parties mutually agree in writing to hold a physical
closing, at the offices of Kirkland & Ellis LLP, located at 300 North LaSalle
Street, Chicago, Illinois 60654), or on such other date and at such other time
as may be mutually agreed upon by the Parties in writing.
1.3    Deliveries of the Vendor. At the Closing, the Vendor shall deliver:
(1)    Shares. The Shares to the Purchaser, together with any certificates
representing the Shares and any customary and duly executed instrument of
transfer (e.g., “stock powers”);





--------------------------------------------------------------------------------

- -2 -


(2)    Books and Records. Possession of the Books and Records of the Corporation
at the offices and facilities of the Corporation and access to such offices and
facilities;
(3)    Resignations. The resignation of each officer and director of the
Corporation listed on Schedule 1.3(3); and
(4)    Data. A copy of the Seismic Data delivered in the format in which it is
currently stored, using quality redundant storage appliances as a means of
transfer.
1.4    Deliveries of the Purchaser. At the Closing, the Purchaser shall deliver:
(1)    Estimated Purchase Price and Escrow Amount. The Purchaser shall pay or
direct to be paid the Estimated Purchase Price and the Escrow Amount in the
manner provided in Section 1.10.
1.5    Amount of Purchase Price. The aggregate price payable by the Purchaser to
the Vendor for the Shares is $53,600,000 (the “Purchase Price”), subject to
adjustment as set forth herein.
1.6    Estimated Purchase Price.
(1)    Estimated Working Capital. No later than three (3) Business Days prior to
the Closing Date, the Vendor provided to the Purchaser an estimate of the
Working Capital as at the open of business on the Closing Date, based on the
Corporation’s Books and Records and other information available at the Closing
Date and calculated in a manner consistent with the manner in which the Closing
Working Capital is to be determined under Section 1.7(1) (the “Estimated Working
Capital”).
(2)    Expected Working Capital. The Purchase Price will be adjusted as follows:
(a)
if the Estimated Working Capital is more than $(415,000) (the “Expected Working
Capital”), the Purchase Price will be increased, dollar for dollar, by the
amount of the difference; or

(b)
if the Estimated Working Capital is less than the Expected Working Capital, the
Purchase Price will be decreased, dollar for dollar, by the amount of the
difference,

and the resulting amount in either case will be the “Estimated Purchase Price”.
1.7    Preparation of Closing Balance Sheet and Determination of Closing Working
Capital.
(1)    Within sixty (60) days following the Closing Date, the Purchaser shall
cause the Purchaser’s Auditor to prepare, at the Purchaser’s expense, and
deliver to the Vendor:
(a)
the Closing Balance Sheet of the Corporation as at the open of business on the
Closing Date, prepared in accordance with generally accepted accounting
principles, applying the same significant accounting policies and practices as
applied to the Annual Financial Statements (the “Transaction Accounting
Principles”) (the “Closing Balance Sheet”); and

(b)
a calculation of Working Capital as at the open of business on the Closing Date,
calculated in accordance with the Transaction Accounting Principles, including
the






--------------------------------------------------------------------------------

- -3 -


use of the same line items and line item entries, set forth on and used in
preparation of the Sample Calculation (the “Closing Working Capital”).
(2)    The Closing Working Capital (A) will be determined in accordance with the
definitions set forth in this Agreement and using the Transaction Accounting
Principles, and (B) (1) will not include any changes in assets or liabilities as
a result of purchase accounting adjustments or other changes arising from or
resulting as a consequence of the transactions contemplated by this Agreement,
(2) will be based on facts and circumstances as they exist as of the Closing and
will exclude the effects of any act, decision, change in circumstances or event
arising or occurring on or after the Closing and (3) will not include any
reserve or accrual not reflected in the Sample Calculation. The parties agree
that the purpose of preparing the Closing Balance Sheet and determining the
Closing Working Capital is solely to accurately measure changes (if any) in the
amounts of Working Capital from the Estimated Working Capital in order to
determine the Post-Closing Adjustment Amount, and that such processes are not
intended to permit the introduction of principles, policies, practices,
procedures, methodologies, classifications, methods, conventions, assumptions,
judgments or estimation techniques that are different from those used in the
calculation of Estimated Working Capital (including any exclusions or deviations
from GAAP and the methodology used by the Vendor with respect to accruals and
reserves to prepare such estimates).
(3)    Following receipt of the Closing Balance Sheet and the calculation of the
Closing Working Capital, the Vendor will have the Review Period to review them.
During the Review Period, the Purchaser shall ensure that the Purchaser’s
Auditor gives access, upon every reasonable request, to the Vendor and its
Representatives, to the Books and Records and all working papers of the
Purchaser and the Purchaser’s Auditor created in connection with the preparation
of the Closing Balance Sheet and the calculation of the Closing Working Capital,
to verify the accuracy, presentation and other matters relating to the
preparation of the Closing Balance Sheet and the calculation of the Closing
Working Capital, and to enable the Vendor to exercise its rights under Section
1.8.
(4)    The Purchaser and the Vendor shall each bear their own fees and expenses,
including the fees and expenses of their respective Auditors, in preparing or
reviewing, as the case may be, the Closing Balance Sheet and the calculation of
the Closing Working Capital. If a dispute regarding the Closing Balance Sheet or
the calculation of the Closing Working Capital is submitted for determination to
the Independent Accountant under Section 1.8(2), the fees and expenses of the
Parties and the Independent Accountant will be paid in accordance with Section
1.8(2).
1.8    Acceptance or Dispute of the Closing Balance Sheet and the Closing
Working Capital
(1)    Following receipt of the Closing Balance Sheet and calculation of the
Closing Working Capital as contemplated by Section 1.7, if the Vendor objects in
good faith to any item on the Closing Balance Sheet or the calculation of the
Closing Working Capital, the Vendor shall so notify the Purchaser by delivering
a notice to that effect (the “Notice of Objection”) to the Purchaser prior to
the end of the Review Period. The Notice of Objection must set out the reasons
for the Vendor’s objection, the amount in dispute and reasonable details of the
calculation of that amount. If the Vendor does not object to any item on the
Closing Balance Sheet or the calculation of the Closing Working Capital, the
Vendor may so notify the Purchaser by delivering a notice to that effect (the
“Notice of Acceptance”). If the Vendor does not deliver a Notice of Objection or
Notice of Acceptance to the Purchaser prior to the end of the Review Period, the
Vendor will be deemed to have delivered a Notice of Acceptance to the Purchaser
on the last day of the Review Period





--------------------------------------------------------------------------------

- -4 -


and the calculation of the Closing Working Capital will be deemed to be final
and binding for the purposes of the adjustment referred to in Section 1.9 (for
greater certainty, neither Party is required to pay or entitled to receive as a
result the adjustments referred to in Section 1.9 by making a claim for Damages
under Article 3).
(2)    If the Vendor delivers a Notice of Objection in accordance with Section
1.8(1), the Parties shall work expeditiously and in good faith to resolve all of
the items in dispute set out in the Notice of Objection within 30 days following
delivery of the Notice of Objection. Any items in dispute that are not resolved
by the end of that 30 day period will be submitted by the Parties for
determination to an independent accounting firm mutually agreed to by the
Parties, or, if the Parties are unable to agree on the independent accounting
firm within a further 10 day period, to Ernst & Young, LLC, or if that
accounting firm is unable to act, to PricewaterhouseCoopers LLP. In making its
determination, the selected accounting firm (the “Independent Accountant”) will
act as expert and not as arbitrator, must only consider the items in dispute
submitted to it, and must make reasonable efforts to determine the items in
dispute within 30 days following the date of submission. The determination of
the Independent Accountant will be final and binding upon the Parties and will
not be subject to appeal, absent manifest error, and the Closing Working Capital
as determined by the Independent Accountant will be final and binding for
purposes of the adjustments referred to in Section 1.9 (for greater certainty,
neither Party may appeal a determination made by the Independent Accountant or
attempt to dispute, recover, duplicate or adjust any amount which that Party is
required to pay or entitled to receive as a result of that determination or the
adjustment referred to in Section 1.9 by making a claim for Damages under
Article 3). The Purchaser and the Vendor shall each pay one half of the fees and
expenses of the Independent Accountant, but shall each bear their own costs in
presenting their respective cases to the Independent Accountant.
(3)    Notwithstanding Article 3, the procedures set out in this Section 1.8 for
resolving disputes with respect to the Closing Balance Sheet and the calculation
of the Closing Working Capital is the sole and exclusive method of resolving
those disputes, absent manifest error. However, this Section 1.8 will not:
(a)
prohibit either Party from commencing litigation to compel specific performance
of this Section 1.8 or to enforce the determination of the Independent
Accountant; or

(b)
prohibit either Party from exercising its rights under Section 3.2 or 3.3, as
the case may be, if the basis of the dispute could also entitle that Party to
make a claim for Damages under Section 3.2(a) or Section 3.3(a), as the case may
be, and

(c)
that claim is not discovered until after the delivery of the Closing Balance
sheet under Section 1.7(1), and

(d)
that claim involves Fraud of the other Party.

1.9    Post-Closing Adjustments.
(1)    The Purchase Price will be adjusted as follows:
(a)
if the Closing Working Capital, as finally determined in accordance with Section
1.8, is more than the Estimated Working Capital, the Purchase Price will be
increased, dollar for dollar, by the amount of the difference; or

(b)
if the Closing Working Capital, as finally determined in accordance with Section
1.8,






--------------------------------------------------------------------------------

- -5 -


is less than the Estimated Working Capital, the Purchase Price will be
decreased, dollar for dollar, by the amount of the difference.
The amount by which the Closing Working Capital, as finally determined in
accordance with Section 1.8, is more or less than the Estimated Working Capital,
is referred to as the “Post-Closing Adjustment Amount”.
(2)    If the Closing Working Capital, as finally determined in accordance with
Section 1.8, is more than the Estimated Working Capital, the Purchaser shall pay
the Post-Closing Adjustment Amount together with interest on that amount as
provided in Section 1.9(3) to the Vendor as an increase in the Purchase Price.
If the Closing Working Capital, as finally determined in accordance with Section
1.8, is less than the Estimated Working Capital, the Vendor shall pay the
Post-Closing Adjustment Amount together with interest on that amount as provided
in Section 1.9(3) to the Purchaser as a decrease in the Purchase Price. The
Purchaser or the Vendor, as the case may be, shall pay the Post-Closing
Adjustment Amount together with interest on that amount as provided in this
Section 1.9 on the Adjustment Date by wire transfer of immediately available
funds to or to the order of the payee.
(3)    The Post-Closing Adjustment Amount will be paid together with interest on
that amount calculated from the Closing Date to the date of payment at the Prime
Rate plus 2%.
(4)    The Parties agree to treat any payment to this Section 1.9 as an
adjustment to the Purchase Price for all Tax purposes, except as otherwise
required by Applicable Law.
1.10    Payment of Purchase Price. The Purchase Price will be paid and
satisfied, subject to adjustment in accordance with this Article 1, Section
3.6(5) and Section 4.7, as follows:
(1)    at the Closing Time, the Purchaser shall pay an amount equal to the
Estimated Purchase Price, minus the Escrow Amount, by wire transfer of
immediately available funds to or to the order of the Vendor,
(2)    at the Closing Time, the Purchaser shall pay, by wire transfer of
immediately available funds, in trust, an amount in cash equal to $1,000,000
(the “Escrow Amount”) to the Escrow Agent, to be deposited into the Escrow
Account and held in escrow and distributed in accordance with the provisions of
the Escrow Agreement; and
(3)    on the Adjustment Date, the Purchaser or the Vendor, as the case may be,
shall pay the Post-Closing Adjustment Amount, if any, in accordance with Section
1.9.
1.11    A/R Cash Adjustment.
(1)    From and after the Closing, the Purchaser shall pay to Vendor, as an
increase to the Purchase Price, (i) any and all amounts of cash that the
Corporation receives (“A/R Cash”) in respect of accounts receivable set forth on
the A/R Schedule under the heading “Pre-LOI A/R” (the “Pre-LOI A/R” and the A/R
Cash attributable thereto, the “Pre-LOI A/R Cash Amount”) and (ii) a portion of
A/R Cash in respect of accounts receivable set forth on the A/R Schedule under
the heading “Pre-Closing A/R” (the “Pre-Closing A/R” and the A/R Cash
attributable thereto, the “Pre-Closing A/R Cash Amount”) in an amount equal to
(a) the amounts attributable to reproduction and delivery services performed by
an Affiliate of Vendor as set forth on each invoice of the Corporation’s
customers (“Service Fees”) plus (b) 50% of Pre-Closing A/R Cash Amount in excess
of the Services Fees (such amount in addition to the Service Fees and Pre-LOI
A/R Cash Amount,





--------------------------------------------------------------------------------

- -6 -


the “A/R Cash Payment”).
(2)    From and after the Closing until all Pre-LOI A/R and Pre-Closing A/R has
been collected, the Corporation shall (y) deliver to Vendor within five (5)
Business Days after the end of each calendar month (each such month, an “A/R
Period”) a statement (each, an “A/R Cash Statement”) setting forth in reasonable
detail the Purchaser’s calculation of the A/R Cash Payment for the applicable
A/R Period, and (z) pay by wire transfer of immediately available funds to, the
account(s) designated in writing by the Vendor the A/R Cash Payment for such A/R
Period. Following the delivery of each A/R Cash Statement, and during any period
of dispute thereafter with respect to any A/R Cash Statement, the Corporation
and the Purchaser will cooperate reasonably with the Vendor and its
Representatives in the review of such A/R Cash Statement (including by
furnishing on a timely basis information in connection with such review) and
provide the Vendor and its Representatives access to the books, records,
supporting data, facilities and personnel of the Purchaser and the Corporation’s
accountants and other Representatives for purposes of their review of the A/R
Cash Statements. The Purchaser agrees that following the Closing it will not,
and it will cause the Corporation not to, take any actions with respect to the
books, records, policies and procedures of the Corporation that would obstruct
or prevent the preparation of the A/R Cash Statements or the calculation of the
A/R Cash Payment, or the Vendor’s review of the foregoing as provided in this
Section 1.11. Following the Closing, Purchaser shall, use commercially
reasonable efforts to collect, and shall not delay or postpone the collection
of, the accounts that contribute to the Pre-Closing A/R Cash Amount or agree or
negotiate with any party to extend the payment date of any such account or
discount any such account.
1.12    Cash Resale Adjustment.
(1)    From and after the Closing the Purchaser shall pay to the Vendor, as an
increase to the Purchase Price, fifty percent (50%) of amounts attributable to
Cash Resales (“Cash Resale Amount”) entered into during the calendar years 2019
(but after the Closing Date) and 2020 (the “Cash Resale Term”); provided, that
the aggregate amount paid to the Vendor pursuant to this Section 1.12 shall not
exceed $5,000,000.
(2)    From and after the Closing and until the end of the Cash Resale Term, the
Corporation shall (y) deliver to the Vendor within two (2) Business Days after
the end of each calendar quarter for the calendar years 2019 and 2020 (each such
quarter, a “Cash Resale Period”) a statement (each, a “Cash Resale Statement”)
setting forth in reasonable detail the Cash Resales for such Cash Resale Period
and Purchaser’s calculation of the Cash Resale Amount for the applicable Cash
Resale Period, and (z) within five (5) Business Days of timely delivery of each
Cash Resale Statement, pay by wire transfer of immediately available funds to,
the account(s) designated in writing by the Vendor the Cash Resale Amount for
such Cash Resale Period. Following the delivery of each Cash Resale Statement,
and during any period of dispute thereafter with respect to any Cash Resale
Statement, the Corporation and the Purchaser will cooperate reasonably with the
Vendor and its Representatives in the review of such Cash Resale Statement
(including by furnishing on a timely basis information in connection with such
review) and provide the Vendor and its Representatives access to the books,
records, supporting data, facilities and personnel of the Purchaser and the
Corporation’s accountants and other Representatives for purposes of their review
of the Cash Resale Statements. The Purchaser agrees that following the Closing
it will not, and it will cause the Corporation not to, take any actions with
respect to the books, records, policies and procedures of the Corporation that
would obstruct or prevent the preparation of the Cash Resale Statements or the
calculation of the Cash Resale Amount, or the Vendor’s review of the foregoing
as provided in this Section 1.12. Following the Closing, (i)





--------------------------------------------------------------------------------

- -7 -


Purchaser shall not, and shall cause the Corporation not to, take any action
with the intent of preventing any portion of the Cash Resale Amounts from being
earned or paid hereunder and (ii) during the Cash Resale Term, Purchaser shall
use commercially reasonable efforts to pursue Cash Resales and continue to
operate the business in the ordinary course, including the pursuit of Cash
Resales, consistent with past practice.
(3)    If the Vendor disagrees with any part of the Purchaser’s calculation of
the Cash Resale Amount for any Cash Resale Period, the Vendor will notify the
Purchaser in writing of such disagreement by setting forth the Vendor’s
calculation of the Cash Resale Amount for such Cash Resale Period (a “Cash
Resale Objection Notice”). If a Cash Resale Objection Notice is not delivered to
the Purchaser, then the Cash Resale Statement will be final, conclusive and
binding upon, and non-appealable, by the Parties. During the fifteen (15) days
immediately following the delivery of a Cash Resale Objection Notice, or such
longer period as the Vendor and the Purchaser may agree in writing, the Vendor
and the Purchaser will seek in good faith to resolve in writing any differences
that they may have with respect to any matter specified in the Cash Resale
Objection Notice. In the event that the Purchaser and the Vendor resolve in
writing all such disagreements, the amount for the Cash Resale Payment so agreed
in writing by the Purchaser and the Vendor will be final, conclusive and binding
upon, and non-appealable, by the Parties. In the event that the Purchaser and
the Vendor are unable to resolve all such disagreements within such fifteen (15)
day period after the Purchaser’s receipt of such Cash Resale Objection Notice,
the Purchaser and the Vendor will submit such remaining disagreements to the
Independent Accountant to make a determination with respect thereto in
accordance with the dispute resolution procedures set forth in Section 1.8(2) as
if they applied to resolution of such disagreements, mutatis mutandis.
Article 2
REPRESENTATIONS AND WARRANTIES
2.1    Representations and Warranties of the Vendor. The Vendor represents and
warrants to the Purchaser, except as set forth in the Schedules, as of the date
hereof as follows.
(1)    Incorporation and Corporate Power of Vendor. The Vendor is a corporation
duly incorporated, organized and existing under the laws of the State of
Delaware. The Vendor has the corporate power, authority and capacity to execute
and deliver this Agreement and all other agreements and instruments to be
executed by it as contemplated herein and to perform its obligations hereunder
and under all such other agreements and instruments.
(2)    Authorization and Enforceability. The execution, delivery and performance
by the Vendor of this Agreement and all agreements and instruments to be
executed and delivered by Vendor hereunder have been duly authorized by all
necessary corporate action on the part of the Vendor and no other corporate
actions on the part of the Vendor are necessary to authorize the execution,
delivery or performance by the Vendor of this Agreement or such other agreements
and instruments, and this Agreement, assuming due and valid authorization,
execution and delivery hereof by the Purchaser, constitutes the valid and
binding obligation of the Vendor enforceable against the Vendor in accordance
with its terms, except as limited by the application of bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other Applicable Laws
relating to or affecting creditors’ rights or general principles of equity.
(3)    Ownership of Shares. The Vendor is the registered and beneficial holder
of 316,080,137 common shares of the Corporation (the “Shares”), being the only
issued and outstanding shares of the Corporation, with good and marketable title
thereto, free and clear of all





--------------------------------------------------------------------------------

- -8 -


Liens, charges, encumbrances and claims of any other Person. There are no
restrictions of any kind on the transfer of the Shares except those set out in
the articles of incorporation of the Corporation and applicable securities laws.
The Shares have been validly issued in compliance with Applicable Law.
(4)    No Other Agreements or Options. Except for the Purchaser’s rights in this
Agreement, no other Person has any Contract or option or any right or privilege
capable of becoming an agreement or option for:
(a)
the purchase or other acquisition from the Vendor of any of the Shares;

(b)
the purchase, subscription, allotment or issuance of any unissued shares or
other securities of the Corporation; or

(c)
other than in the ordinary course of business, the purchase or other acquisition
from the Corporation of any of its undertaking, property or assets.

(5)    Organization and Operation of the Corporation. The Corporation is
incorporated, organized and subsisting under the laws of the Province of
Alberta. The Corporation does not have a direct or indirect Equity Interest in
any other Person. The Vendor has made available to the Purchaser true and
accurate copies of the organizational documents of the Corporation as amended to
date.
(6)    Qualification to do Business. The Corporation is registered, licensed or
otherwise qualified to do business under the laws of the Provinces of Alberta
and British Columbia, being the only jurisdictions in which the location of the
properties and assets owned by the Corporation or the nature of its business as
now carried on requires registration, licensing or other qualification. The
Corporation has all necessary corporate power, authority, and capacity to carry
on its business as now carried on and to own or lease and operate its property
and assets as now carried on and owned or leased and operated.
(7)    Corporate Records. The Corporation has made available to the Purchaser:
(a)
complete and accurate copies of the articles of the Corporation;

(b)
complete and accurate copies of all by-laws of the Corporation, all of which
were duly enacted and are in full force and effect;

(c)
complete and accurate, in all material respects, copies of minutes of all
meetings of the Corporation’s shareholders, directors and committees of
directors since the date of amalgamation;

(d)
complete and accurate, in all material respects, copies of all resolutions in
writing passed by the Corporation’s shareholders, directors and committees of
directors since the date of amalgamation; and

(e)
the share certificate book, securities register, register of transfers, register
of directors and register of officers of the Corporation, each of which is
current and complete and accurate in all material respects,

each of which has been maintained in accordance with Applicable Law.





--------------------------------------------------------------------------------

- -9 -


There are no shareholders’ agreements or unanimous shareholders’ agreements
governing the affairs of the Corporation or the relationship, rights and duties
of its shareholders or directors nor are there any voting trusts, pooling
arrangements or other similar agreements with respect to the ownership or voting
of any shares of the Corporation.
(8)    Investment Canada Act. The Corporation is not a cultural business as
defined in the Investment Canada Act, or a business that falls within a specific
type of business activity that, in the opinion of the Governor in Council, is
related to Canada’s cultural heritage or national identity as prescribed under
the Investment Canada Act.
(9)    Competition Act (Canada). With respect to Part IX of the Competition Act,
the aggregate value of the assets in Canada of the Corporation are less than $92
million and the gross revenues from sales in or from Canada from such assets is
less than $92 million in aggregate value, all as determined in accordance with
the Competition Act and the regulations thereunder.
(10)    Bankruptcy, Insolvency and Reorganization. The Corporation is not an
insolvent person within the meaning of the Bankruptcy and Insolvency Act
(Canada) nor has the Corporation made an assignment in favour of its creditors
nor a proposal in bankruptcy to its creditors or any class thereof nor had any
petition for a receiving Order presented in respect of it. The Corporation has
not initiated proceedings with respect to a compromise or arrangement with its
creditors or for its winding up, liquidation or dissolution. No receiver has
been appointed in respect of the Corporation or any of its property or assets
and no execution or distress has been levied upon any of its property or assets.
No act or proceeding has been taken or authorized by or against the Corporation
with respect to any amalgamation, merger, consolidation, arrangement or
reorganization of, or relating to, the Corporation, nor have any such
proceedings been authorized by the Corporation, the Vendor or any of their
Affiliates.
(11)    Financial Statements.
(a)
Except as set forth on Schedule 2.1(11)(a), the Financial Statements have been
prepared in accordance with GAAP consistently applied throughout the periods to
which they relate, subject, in the case of the Interim Financial Statements, to
usual year-end adjustments and the exclusion of footnotes. The balance sheets
contained in the Financial Statements fairly present the financial position of
the Corporation as of their respective dates and the statements of earnings and
retained earnings contained in the Financial Statements fairly present the
revenues, earnings and results of operations for the periods indicated.

(b)
Except as set forth on Schedule 2.1(11)(b), the Corporation does not have any
liabilities or obligations of the type required to be accrued on or reserved
against in a consolidated balance sheet prepared in accordance with GAAP
(collectively, “Liabilities”), except (i) Liabilities accrued on or reserved
against in the Financial Statements or disclosed in the notes thereto or in the
notes to the other Financial Statements, (ii) Liabilities that have arisen since
the date of the latest Financial Statement in the ordinary course of business,
(iii) Liabilities to be included in the computation of Corporation Liabilities,
(iv) Liabilities disclosed in another section of the Schedules, and (v) other
Liabilities which would not reasonably be expect to have, individually or in the
aggregate, a Material Adverse Change.

(12)    Absence of Developments. From the date of the Interim Financial
Statements until





--------------------------------------------------------------------------------

- -10 -


the date hereof, other than as set forth in Schedule 2.1(12), there has not
occurred any event, occurrence or development that has had, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Change.
(13)    Seismic Data.
(a)
Except as provided in Schedule 2.1(13)(a), the Corporation owns a 100% interest
in the three dimensional Seismic Data and no third party has any ownership,
revenue or other interest in the three dimensional Seismic Data.

(b)
Except as provided in Schedule 2.1(13)(b), the Vendor has not licensed or
otherwise given the Seismic Data to any third party, other than seismic data
licenses entered into in the ordinary course of business and on normal industry
terms (the “Seismic Data Licenses”).

(c)
The Seismic Data Licenses are in full force and effect, and there are no
defaults by the Vendor or, to the best of knowledge of the Vendor, any licensee
under the Seismic Data Licenses.

(d)
Except as provided in Schedule 2.1(13)(d), the Seismic Data is not under any
exclusivity period or other restriction on marketing or sale.

(e)
The Seismic Data does not, to the best of the knowledge of the Vendor, infringe
upon the intellectual property rights of any third party.

(f)
All Joint Venture Agreements are in full force and effect, and there are no
defaults by the Vendor or any other party to such joint venture and other
agreements.

(14)    Title to Assets. The Corporation has good and marketable legal and
beneficial title to all of its property and assets, free and clear of any and
all Liens except for Permitted Liens and there is no agreement, option or other
right or privilege outstanding in favour of any Person for the purchase from the
Corporation of any of its property or assets other than the purchase of Seismic
Data in the ordinary course of business. A complete list of all real property
leased by the Corporation that requires aggregate annual payments in excess of
$5,000 per month is set forth on Schedule 2.1(14) (the “Leased Real Property”),
and the Corporation does not own any real property. The Corporation has a valid
leasehold estate in all of the Leased Real Property, free and clear of all
Liens, other than Permitted Liens. The Corporation has not leased or otherwise
granted to any Person rights to use or occupy any of the Leased Real Property
that would reasonably be expected to materially impair the use or occupancy of
the Leased Real Property in the operation of the business of the Corporation.
(15)    Compliance with Applicable Law. The Corporation is in compliance with
Applicable Law.
(16)    Legal Proceedings and Orders. There is no Legal Proceeding in progress,
pending or, to the knowledge of the Vendor or the Corporation, Threatened
against or affecting the Corporation or any of its officers or directors in
their capacity as such, or any of its property or assets or title thereto, which
Legal Proceeding involves the possibility of any Damages not fully covered by
insurance. There is no Order outstanding against or affecting the Corporation or
any of its property or assets.





--------------------------------------------------------------------------------

- -11 -


(17)    Contracts. Except as set forth on Schedule 2.1(17) as of the date hereof
the Corporation is not a party to any:
(a)
agreement for the employment of any officer, individual employee or other Person
on a full-time or consulting basis;

(b)
agreement under which the Corporation has borrowed any money or issued any note,
indenture or other evidence of indebtedness or guaranteed indebtedness or
liabilities of others;

(c)
agreement that prohibits the Corporation from engaging in business with respect
to any geographic area or Person in a manner material to the Corporation;

(d)
agreement relating to any acquisition or disposition by the Corporation of
business (whether by asset or stock purchase or otherwise) or any merger,
consolidation or similar business combination transaction;

(e)
agreement for the delivery of goods or provision of services with an outstanding
balance as of the date hereof payable to or by the Corporation; or

(f)
agreement in writing to enter into any of the foregoing.

(18)    Intellectual Property.
(a)
Schedule 2.1(18) sets forth a correct and complete list of all Intellectual
Property that is registered, filed or issued under the authority of any
Governmental Authority, and all applications for Intellectual Property, in each
case that is owned by the Corporation (collectively, “Corporation Intellectual
Property”). Except as set forth on Schedule 2.1(18), the Corporation owns the
Corporation Intellectual Property, free and clear of all Liens, other than
Permitted Liens, except as is not material to the Corporation.

(b)
To the knowledge of the Corporation, the Corporation’s business as now carried
on does not infringe, misappropriate or otherwise violate any Intellectual
Property of any other Person, except where such infringement, misappropriation
or violation is not material to the Corporation.

(c)
To the knowledge of the Corporation, no third party infringes, misappropriates
or otherwise violates any Intellectual Property owned by the Corporation.

(d)
To the knowledge of the Corporation, all of the issued patents and registered
trademarks that constitute Corporation Intellectual Property are valid,
subsisting and enforceable. Except for office actions issued in the ordinary
course of prosecution by the United States Patent and Trademark Office or
analogous foreign Governmental Authority, during the prior two (2) years, no
claim by any third party contesting the validity or enforceability of any of the
Corporation Intellectual Property has been made or has been Threatened, in each
case in writing.

(19)    Environmental Matters.
(a)
The Corporation is, and has been during the prior two (2) years, in compliance
in






--------------------------------------------------------------------------------

- -12 -


all material respects with all applicable Environmental Laws, which compliance
has included obtaining and maintaining all permits, licenses and authorizations
required under applicable Environmental Laws that are material to the operations
of the Corporation as currently conducted.
(b)
To the knowledge of the Corporation, during the prior five (5) years no
Hazardous Substance has been released at any property leased by the Corporation
in violation of any Environmental Law, except for such release or violation that
is not material to the Corporation taken as a whole.

(c)
The Corporation:

(a)
has not been convicted of an offense, fined or otherwise sentenced for
non-compliance with any Environmental Laws;

(ii)
has not been investigated or subject to any Legal Proceeding for non-compliance
with any Environmental Law;

(iii)
is not and has not been subject to any Order or other sanction requiring
investigation or remediation of any real/immovable property, or

(iv)
has not settled any Legal Proceeding for non-compliance with any Environmental
Law short of conviction in connection therewith.

(d)
The Corporation has not received any notice and, to the knowledge of the Vendor,
there are no facts that could give rise to any notice, that the Corporation is
potentially responsible for any remedial or other corrective action or any work,
repairs, construction or capital expenditures to be made under any Environmental
Law with respect to the Business, including any real/immoveable property
previously owned, leased or used by the Corporation.

(20)    Employees and Employee Benefits.
(a)
Schedule 2.1(20)(a) contains a list of the titles or positions of all Employees
with their date of hire and the location of their employment, whether they are
actively at work or not and, if not, the reason for the absence and expected
return to work date, a list of all written Contracts with Employees, and a
complete and accurate list of the remuneration of, and Employee Plans applicable
to, each Employee. Schedule 2.1(20)(a) also contains a list of all individuals
receiving compensation for work or services provided to the Corporation who are
not Employees and particulars of their terms of engagement.

(b)
Except as disclosed on Schedule 2.1(20)(b), to the knowledge of the Vendor, the
Corporation has no Employee who cannot be dismissed on reasonable notice and is
not liable to any Employee or former employee for any damages under any
Applicable Law or any agreement for arrangement relating to any employee
benefits.

(c)
The Corporation has complied, in all material respects, with all Applicable Law
and Orders applicable to it relating to employment of the Employees, including
those relating to wages, hours of work, overtime and other employment standards,
human rights, collective bargaining, occupational health and safety, workers’
hazardous






--------------------------------------------------------------------------------

- -13 -


materials, pay equity and workers’ compensation. Except as disclosed in Schedule
2.1(20)(c), there are no outstanding claims, complaints or proceedings by any
Employee or former employees of the Corporation under any employment standards,
human rights, pay equity, occupational health and safety, workplace safety and
insurance or any other employment related statute, and the Corporation has not
been advised that any such claims, complaints or proceedings may be filed.
(d)
The Corporation is not a party to or bound by, either directly or by operation
of Applicable Law, any collective agreement, labour contract, letter of
understanding, letter of intent, voluntary recognition agreement or legally
binding commitment or written communication to any labour union, trade union or
employee organization or group which may qualify as a trade union in respect of
or affecting Employees or independent contractors nor is the Corporation subject
to any union organization effort, nor is it engaged in any labour negotiation.

(e)
Schedule 2.1(20)(e) lists all material written employee benefit, fringe benefit,
supplemental unemployment benefit, bonus, incentive, profit sharing,
termination, change of control, pension, retirement, stock option, stock
purchase, stock appreciation, health, welfare, medical, dental, disability, life
insurance and similar plans, programs, arrangements or practices for the benefit
of the current or former Employees, officers or directors of the Corporation
that are currently maintained, sponsored or funded by the Corporation, whether
funded or unfunded, insured or self-insured, registered or unregistered, other
than plans established pursuant to statute (collectively, the “Employee Plans”).

(f)
The Vendor has furnished to the Purchaser copies of all the Employee Plans,
together with all related trust or other funding agreements, employee booklets
and, where applicable, actuarial reports most recently filed with the applicable
Governmental Authorities.

(g)
Except as would not reasonably be likely to result in a Material Adverse Change,
each Employee Plan has been administered and funded in accordance with all
Applicable Laws and the terms of the applicable Employee Plan.

(h)
No Employee Plan, nor any related trust or other funding medium thereunder, is
subject to any pending or, to the knowledge of the Vendor, Threatened Legal
Proceeding initiated by any Governmental Authority or by any other Person, other
than routine claims for benefits.

(21)    Transactions with Affiliates et al. The Corporation is not liable in
respect of advances, loans, guarantees, liabilities or other obligations to or
on behalf of any shareholder, officer, director or Employee of the Corporation
or any Affiliate of any of the foregoing. Except as set forth on Schedule
2.1(21) and excluding access to the assets and the services provided to the
Corporation by the Vendor or one of its Affiliates pursuant to the Transition
Services Agreement, there are no intercompany services provided to the
Corporation by the Vendor or by any Affiliate of the Vendor.
(22)    Tax Matters.
(a)
None of the Shares is “taxable Canadian property” within the meaning of the ITA.
None of the Shares derives, and none of them has at any time within the past 60






--------------------------------------------------------------------------------

- -14 -


months derived, more than 50% of its fair market value directly or indirectly
from or from any combination of (i) real or immovable property situated in
Canada, (ii) Canadian resource properties (as defined in the ITA), (iii) timber
resource properties (as defined in the ITA), and (iv) options in respect of, or
interests in, or for civil law, a right in, property described in any of (i) to
(iii) above, whether or not the property exists.
(b)
The Corporation has prepared and filed when due with each relevant Governmental
Authority all Tax Returns required to be filed by or on behalf of the
Corporation in respect of any Taxes. All such Tax Returns are correct and
complete in all material respects, and no material fact has been omitted
therefrom. No extension of time in which to file any such Tax Returns is in
effect. No Governmental Authority has asserted that the Corporation is required
to file Tax Returns or pay any Taxes in any jurisdiction where it does not do
so.

(c)
The Corporation has paid in full and when due all Taxes required to be paid by
it, whether or not such Taxes are shown on a Tax Return or on any assessments or
reassessments.

(d)
No assessments or reassessments of the Taxes of the Corporation are currently
the subject of an objection or appeal, no audit by any Governmental Authority of
the Corporation is currently ongoing and there are no outstanding issues which
have been raised and communicated to the Corporation by any Governmental
Authority. Neither the Vendor nor the Corporation has received any indication
from any Governmental Authority that an audit, assessment or reassessment of the
Corporation is proposed in respect of any Taxes, regardless of its merits. The
Corporation has not executed or filed with any Governmental Authority any
agreement or waiver extending the period for assessment, reassessment or
collection of any Taxes.

(e)
Except as set forth on Schedule 2.1(22), the Corporation has withheld from each
payment made to any Person, including any of its present or former Employees,
officers and directors, and all Persons who are or are deemed to be
non-residents of Canada for purposes of the ITA, all amounts required by
Applicable Law to be withheld, and has remitted such withheld amounts within the
prescribed periods to the appropriate Governmental Authority. The Corporation
has remitted all Canada Pension Plan contributions, provincial pension plan
contributions, employment insurance premiums, employer health taxes and other
Taxes payable or required to be withheld and remitted by it in respect of the
Employees to the appropriate Governmental Authority within the time required
under Applicable Law. The Corporation has charged, collected and remitted on a
timely basis all Taxes as required under Applicable Law on any sale, supply or
delivery whatsoever, made by the Corporation.

(f)
The terms and conditions made or imposed in respect of every transaction (or
series of transactions) between the Corporation and any Person that is (i) a
non-resident of Canada for purposes of the ITA, and (ii) not dealing at arm’s
length with the Corporation for purposes of the ITA, do not differ from those
that would have been made between Persons dealing at arm’s length for purposes
of the ITA.






--------------------------------------------------------------------------------

- -15 -


(g)
The Corporation has made or obtained records or documents that meet the
requirements of paragraphs 247(4)(a) to (c) of the ITA with respect to all
material transactions between it and any non-resident of Canada with whom it was
not dealing at arm’s length for purposes of the ITA.

(h)
There are no transactions or events that have resulted, and no circumstances
existing which could result, in the application to the Corporation of sections
80, 80.01, 80.02, 80.03, 80.04 of the ITA or any analogous provision of any
comparable law of any province or territory of Canada.

(i)
The Corporation has not incurred any deductible outlay or expense owing to a
Person not dealing at arm’s length (for purposes of the ITA) with the
Corporation, the amount of which would, in the absence of an agreement filed
under paragraph 78(1)(b) of the ITA, be included in the Corporation’s income for
Canadian income tax purposes for any taxation year or fiscal period beginning on
or after the date hereof under paragraph 78(1)(a) of the ITA or any analogous
provision of any comparable law of any province or territory of Canada.

(23)    No Conflicts. Except as set forth on Schedule 2.1(23), the execution and
delivery and performance by the Vendor and the Corporation, as the case may be,
of this Agreement (and each of the Closing Documents to which it is or is to
become a party) do not and will not (with or without the giving of notice, the
lapse of time or the happening of any other event or condition):
(a)
result in the breach of, or conflict with, or allow any Person to exercise any
rights under, or cause the Vendor or the Corporation to be bound by any
additional or more onerous obligation under, any of the terms or provisions of:

(i)
the articles, by-laws or any resolutions of the board of directors or
shareholders of the Vendor or the Corporation; or

(ii)
any material agreement, contract or commitment, to which the Vendor or the
Corporation is a party, under which the Vendor or the Corporation has rights or
obligations or by which any of the property or assets of the Vendor or
Corporation may be affected, except, in the case of this clause (ii), for any
such breach, conflict, or exercise of rights that would not reasonably be
expected to be, individually or in the aggregate, material to the Corporation,
taken as a whole or to prevent consummation of the Closing by the Vendor;

(b)
result in the breach of, or cause the termination, amendment or revocation of,
any material consent or material License held by the Vendor or the Corporation
or necessary to the ownership of the Shares or the operation of the Business;

(c)
result in the violation of any Applicable Law; or

(d)
result in the creation of any Lien (other than a Permitted Lien) on the Shares
or any of the property or assets of the Corporation.

(24)    Required Regulatory Approvals. There is no requirement on the part of
the Vendor or the Corporation to obtain any Regulatory Approval with any
Governmental Authority in connection with the completion of the transactions
contemplated by this Agreement other than those that may be required solely by
reason of the Purchaser’s (as opposed to any other third party’s) participation





--------------------------------------------------------------------------------

- -16 -


in the transactions contemplated by this Agreement.
(25)    Required Consents. Except as set forth on Schedule 2.1(25), there is no
requirement on the part of the Vendor or the Corporation to obtain any consent
(other than a Regulatory Approval) in connection with the completion of the
transactions contemplated by this Agreement to maintain all rights and benefits
of the Corporation under any material Contract, Order or License after Closing
except such consents which would not reasonably be expected to be, individually
or in the aggregate, material to the Corporation, taken as a whole or prevent
consummation of the Closing by the Vendor.
(26)    Dividends and Distributions. Except as set forth on Schedule 2.1(26),
since the date of the Interim Financial Statements, the Corporation has not,
directly or indirectly, declared or paid any dividends or declared or made any
other distribution or return of capital in respect of any of its shares (or been
deemed under the ITA to have done so) and has not, directly or indirectly,
redeemed, purchased or otherwise acquired any of its outstanding shares or
agreed to do so.
(27)    Business Carried on in Ordinary Course. Except as set forth on Schedule
2.1(27), since the date of the Interim Financial Statements, the Corporation has
not:
(a)
sold or otherwise disposed of any of its assets except for inventory sold in the
ordinary course of business;

(b)
incurred or assumed any obligation or liability of any nature whatsoever other
than current liabilities incurred in the ordinary course of business;

(c)
discharged any Lien or paid any secured or unsecured obligation or liability of
any nature whatsoever, other than current liabilities incurred in the ordinary
course of business, or scheduled payments under Contracts;

(d)
created or permitted to exist any Lien on any of its assets other than a
Permitted Lien;

(e)
made any capital expenditure other than in the ordinary course of business;

(f)
suffered any extraordinary loss, whether or not covered by insurance;

(g)
made any material change to the method of billing customers or the credit terms
made available to customers;

(h)
made any material change to any method of management, operation or accounting in
respect of the Business;

(i)
waived or cancelled any material rights or claims;

(j)
compromised or settled any Legal Proceeding pending against it, the Business or
any of its assets;

(k)
written off any accounts receivable other than in the ordinary course of
business;

(l)
hired or dismissed any Employee whose annual remuneration exceeds $150,000;

(m)
increased the rate of wages, salaries or bonuses of any Employees except as






--------------------------------------------------------------------------------

- -17 -


required under the terms of any Contract;
(n)
increased the benefits to which Employees and former employees are entitled
under any Employee Plan or created any new Employee Plan;

(o)
entered into, modified, amended or terminated any Contract or waived or released
any rights under any Contract, other than in the ordinary course of business;

(p)
terminated, discontinued, closed or disposed of any plant, facility or business
operation; or

(q)
authorized, agreed or become bound to do any of the foregoing.

(28)    Insurance. Schedule 2.1(28) contains a complete and accurate list and
description of all insurance policies currently maintained by the Corporation
(collectively, the “Insurance Policies”), including a brief description of the
type of insurance, the name of the insurer, policy number, coverage limits and
term.  True and complete copies of the Insurance Policies have been made
available to the Purchaser for inspection. Each of the Insurance Policies is
with a reputable and sound insurer and covers all of the Corporation’s property
and assets and protects the Business in such amounts and against such losses and
claims as is adequate for the conduct of its businesses and the value of its
properties and as is customary for companies engaged in comparable businesses
with similar properties and in similar industries.  Each of the Insurance
Policies is valid and subsisting and in good standing and there is no default
under any of them.
2.2    Representations and Warranties of the Purchaser. The Purchaser represents
and warrants to the Vendor, except as set forth in the Schedules, as of the date
hereof, as follows.
(1)    Incorporation and Corporate Power. The Purchaser is a corporation
incorporated, organized and subsisting under the laws of the jurisdiction of its
incorporation. The Purchaser has the corporate power, authority and capacity to
execute and deliver this Agreement and all other agreements and instruments to
be executed by it as contemplated herein and to perform its obligations under
this Agreement and under all such other agreements and instruments to be
executed by it as contemplated herein and to perform its obligations hereunder
and under all such other agreements and instruments.
(2)    Authorization and Enforceability. The execution, delivery and performance
by the Purchaser of this Agreement and all agreements and instruments to be
executed and delivered by the Purchaser hereunder have been duly authorized by
all necessary corporate action on the part of the Purchaser and no other
corporate actions on the part of the Purchaser are necessary to authorize the
execution, delivery or performance by the Purchaser of this Agreement or such
other agreements and instruments, and this Agreement, assuming due and valid
authorization, execution and delivery hereof by the Vendor, constitutes the
valid and binding obligation of the Purchaser enforceable against the Purchaser
in accordance with its terms, except as limited by the application of
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other Applicable Laws relating to or affecting creditors’ rights or general
principles of equity.
(3)    Legal Proceedings. As of the date hereof, there are no Legal Proceedings
pending or, to the knowledge of Purchaser, Threatened against Purchaser at law
or in equity, or before or by any Governmental Authority, except for any such
Legal Proceedings that have not had and would not reasonably be expected to
have, individually or in the aggregate, a material and adverse





--------------------------------------------------------------------------------

- -18 -


effect on the ability of the Purchaser to consummate the transactions
contemplated by this Agreement.
(4)    No Conflict. The execution and delivery and performance by the Purchaser
of this Agreement (and each of the Closing Documents to which it is or is to
become a party) do not and will not (with or without the giving of notice, the
lapse of time or the happening of any other event or condition):
(a)
result in the breach of, or conflict with, or allow any Person to exercise any
rights under, or cause the Purchaser to be bound by any additional or more
onerous obligation under, any of the terms or provisions of:

(i)
the articles, by-laws or any resolutions of the board of directors or
shareholders of the Purchaser; or

(ii)
any material agreement, contract or commitment, to which the Purchaser is a
party, under which the Purchaser has rights or obligations or by which any of
the property or assets of the Purchaser may be affected, except, in the case of
this clause (ii), for any such breach, conflict, or exercise of rights that
would not reasonably be expected to be, individually or in the aggregate,
material to the Purchaser, taken as a whole or to prevent consummation of the
Closing by the Purchaser;

(b)
result in the breach of, or cause the termination, amendment or revocation of,
any material consent or material License held by the Purchaser or necessary to
the ownership of the Shares or the operation of the Business;

(c)
result in the violation of any Applicable Law; or

(d)
result in the creation of any Lien on any of the property or assets of the
Corporation.

(5)    Investigation.
(a)
To the knowledge of Purchaser, there is no fact relating to Purchaser’s or any
of its Affiliates’ businesses, operations, financial condition or legal status
that would or would reasonably be expected to: (i) prevent or prohibit the
obtaining of, impose any material delay in the obtaining of or increase the risk
of not obtaining any consent or Order of, or filing with, any Governmental
Authority necessary to consummate the transactions contemplated by this
Agreement or the expiration or termination of any applicable waiting period (and
any extension thereof) or (ii) prohibit, prevent or materially delay the
consummation of the transactions contemplated by this Agreement.

(b)
Purchaser acknowledges that Purchaser is relying on its own investigation and
analysis in entering into the transactions contemplated by this Agreement.
Purchaser is knowledgeable about the industries in which the Corporation
operates and is capable of evaluating the merits and risks of the transactions
contemplated by this Agreement and is able to bear the substantial economic risk
of such investment for an indefinite period of time. Purchaser has been afforded
full access to the Books and Records, facilities and personnel of the
Corporation for purposes of conducting a due diligence investigation, has
received all information requested






--------------------------------------------------------------------------------

- -19 -


by it and its Representatives from the Corporation and has conducted a full due
diligence investigation of the Corporation.
(6)    Investment Intent; Restricted Securities. Purchaser is acquiring the
Shares solely for Purchaser’s own account, for investment purposes only and not
with a view to, or with any present intention of, reselling or otherwise
distributing the Shares or dividing its participation therein with others.
Purchaser understands and acknowledges that (i) none of the Shares have been
registered or qualified under any securities laws of any state of the United
States, province or territory of Canada or any other jurisdiction and were
issued in reliance on specific exemptions thereunder, (ii) the Shares constitute
“restricted securities” as defined in Rule 144 under the Securities Act of 1933,
as amended (the “Securities Act”), (iii) none of the Shares are traded or
tradable on any securities exchange or over the counter and (iv) none of the
Shares may be sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of unless a registration statement under the Securities Act
with respect to such Shares and qualification in accordance with any applicable
state securities laws becomes effective or a prospectus exemption under Canadian
securities laws or unless such registration and qualification is inapplicable,
or an exemption therefrom is available. Purchaser will not sell, transfer, offer
for sale, pledge, hypothecate or otherwise dispose of any of the Shares acquired
hereunder or any interest therein in any manner that may cause Vendor to be in
violation of the Securities Act or any applicable securities laws. Purchaser is
an “accredited investor” as defined in Rule 501(a) of the Securities Act and in
National Instrument 46-106 – Prospectus Exemptions. Purchaser acknowledges that
it is informed as to the risks of the transactions contemplated by this
Agreement and of ownership of the Shares.
(7)    Solvency; Fraudulent Conveyance.
(a)
Assuming that (i) the representations and warranties concerning the Corporation
contained in this Agreement are true and correct in all material respects, and
(ii) the Corporation is solvent immediately prior to the Closing, as of the
Closing, immediately after giving effect to all of the transactions contemplated
by this Agreement the Corporation will be solvent.

(b)
No transfer of property is being made and no obligation is being incurred in
connection with the transactions contemplated by this Agreement with the intent
to hinder, delay or defraud either present or future creditors of the Vendor or
the Corporation.

(8)    Required Regulatory Approvals. There is no requirement on the part of the
Purchaser or the Corporation to obtain any Regulatory Approval with any
Governmental Authority in connection with the completion of the transactions
contemplated by this Agreement other than those that may be required solely by
reason of the Vendor’s (as opposed to any other third party’s) participation in
the transactions contemplated by this Agreement.
2.3    Commissions. Each Party represents and warrants to the other Party that
such other Party will not be liable for any brokerage commission, finder’s fee
or other similar payment in connection with the transactions contemplated by
this Agreement because of any action taken by, or agreement or understanding
reached by, that Party.
2.4    No Additional Representations or Warranties. Except for the
representations and warranties of the Vendor and the Corporation expressly set
forth in this Article 2 regarding the Vendor and the Corporation, as applicable,
in each case, as qualified by the Schedules and in





--------------------------------------------------------------------------------

- -20 -


accordance with the express terms and conditions (including limitations and
exclusions) of this Agreement (the “Express Representations”) (it being
understood that the Purchaser has relied only on such Express Representations),
the Purchaser acknowledges and agrees, on its own behalf and on behalf of any
Purchaser’s Indemnified Party, that neither the Corporation nor any other Person
on behalf of the Corporation makes, and the Purchaser has not relied on, and is
not relying on, the accuracy or completeness of any express or implied
representation or warranty with respect to the Corporation or with respect to
any statement or information of any nature made or provided by any Person, any
information, statements, disclosures, documents, projections, forecasts or other
material made available to the Purchaser or any of its Affiliates or
Representatives in that certain datasite “Project Seitel” administered by
Intralinks (the “Dataroom”), or the projections on behalf of the Corporation or
any of its Affiliates or Representatives to the Purchaser or any of its
Affiliates or Representatives. Without limiting the foregoing, neither the
Corporation nor any other Person will have or be subject to any liability
whatsoever to the Purchaser, or any other Person, resulting from the
distribution to the Purchaser or any of its Affiliates or Representatives, or
the Purchaser or any of its Affiliates’ or Representatives’ use of or reliance
on, any such information, any information, statements, disclosures, documents,
projections, forecasts or other material made available to the Purchaser or any
of its Affiliates or Representatives in the Dataroom or otherwise provided to
the Purchaser in expectation of the transactions or any discussions with respect
to any of the foregoing information.
Article 3
SURVIVAL AND INDEMNIFICATION
3.1    Survival. The representations and warranties of the Vendor and the
Purchaser contained in or made pursuant to this Agreement or in any certificate
furnished pursuant to this Agreement shall survive the Closing and terminate on
the date that is twelve (12) months after the date hereof (and no claims shall
be made for indemnification with respect thereto under Sections 3.2 or 3.3
thereafter). The covenants and agreements that by their terms apply or are to be
performed in whole or in part after the date hereof shall survive the Closing
and remain in effect for the period provided in such covenants and agreements,
if any, or if no such period is provided, until the first anniversary of the
date hereof. The indemnification set forth in Sections 3.2(c) and 3.2(d) shall
terminate on the date that is twelve (12) months after the date hereof (and no
claims shall be made for indemnification pursuant to (i) Section 3.2(d)
thereafter and (ii) Sections 3.2(c) five (5) days thereafter) .
3.2    Indemnity by the Vendor. Subject to this Article 3, the Vendor shall
indemnify the Purchaser’s Indemnified Parties and will reimburse them for, any
actual out-of-pocket losses, liabilities, damages or expenses (including
reasonable attorneys’ fees and disbursements) (“Damages”) arising from or
related to:
(a)
any breach of any representation or warranty of the Vendor contained in this
Agreement or in any other agreement, certificate or instrument executed and
delivered to the Purchaser pursuant to this Agreement;

(b)
any breach of any covenant or agreement on the part of the Vendor contained in
this Agreement or in any other agreement, certificate or instrument executed and
delivered to the Purchaser pursuant to this Agreement;

(c)
any Corporation Liabilities that are Finally Determined to be in excess of
$4,114,803; and






--------------------------------------------------------------------------------

- -21 -


(d)
any Taxes required to be paid by the Corporation for (i) any Pre-Closing Tax
Period, or (ii) the portion of a Straddle Period ending on the date hereof.

3.3    Indemnity by the Purchaser. Subject to this Article 3, the Purchaser
shall indemnify the Vendor’s Indemnified Parties and will reimburse them for,
any Damages arising from or related to:
(a)
any breach of any representation or warranty of the Purchaser contained in this
Agreement or in any other agreement, certificate or instrument executed and
delivered pursuant to this Agreement; and

(b)
any breach or non-fulfilment of any covenant or agreement on the part of the
Purchaser contained in this Agreement or in any other agreement, certificate or
instrument executed and delivered pursuant to this Agreement.

3.4    Claim Notice. If an Indemnified Party becomes aware of any act, omission
or state of facts that may give rise to Damages in respect of which a right of
indemnification is provided for under this Article 3, the Indemnified Party
shall promptly give written notice thereof (a “Claim Notice”) to the
Indemnifying Party. The Claim Notice shall specify whether the potential Damages
arise as a result of a claim by a Person against the Indemnified Party (a “Third
Party Claim”) or whether the potential Damages arise as a result of a claim
directly by the Indemnified Party against the Indemnifying Party (a “Direct
Claim”), and shall also specify with reasonable particularity (to the extent
that the information is available):
(a)
the factual and contractual basis for the Direct Claim or Third Party Claim, as
the case may be; and

(b)
the amount of the potential Damages arising therefrom, if known.

If, through the fault of the Indemnified Party, the Indemnifying Party does not
receive a Claim Notice in time effectively to contest the determination of any
liability susceptible of being contested or to assert a right to recover an
amount under applicable insurance coverage, then the liability of the
Indemnifying Party to the Indemnified Party under this Article 3 shall be
reduced only to the extent that the Indemnifying Party is actually prejudiced by
such delay in time.
3.5    Monetary Limitations. No Damages may be recovered from the Vendor
pursuant to Section 3.2(a):
(a)
in respect to any individual item (or group of related items) unless the
accumulated amount of Damages of the Purchaser’s Indemnified Parties related
thereto exceeds $50,000 the (“Per Claim Threshold”); and

(b)
unless and until the aggregate amount of Damages of the Purchaser’s Indemnified
Parties arising pursuant to Section 3.2(a) exceeds $630,000 (the “Threshold”),

in which event the aggregate amount of only those Damages in excess of the
Threshold may be recovered. In no event shall Damages be recovered by the
Purchaser:
(c)
pursuant to Section 3.2(a) (other than in respect of breaches of Section 2.1(1),
Section 2.1(2), Section 2.1(3), Section 2.1(4), Section 2.1(5) and Section
2.1(6)) and Section 3.2(d) in excess of $7,950,000,






--------------------------------------------------------------------------------

- -22 -


(d)
pursuant to Section 3.2(c) in excess of the then remaining Escrow Amount, and

(e)
pursuant to Section 3.2 in excess of the Purchase Price.

The Escrow Amount shall be used for the sole purpose of, and shall be the sole
source for, satisfying any Damages for which the Purchaser’s Indemnified Parties
are entitled to indemnification pursuant to Section 3.2(c).
3.6    Certain Additional Matters.
(1)    The amount of any and all Damages under this Article 3 will be determined
net of (i) any amounts actually recovered by an Indemnified Party or any of such
Indemnified Party’s Affiliates under or pursuant to any insurance policy, title
insurance policy, indemnity, reimbursement arrangement or contract pursuant to
which or under which such Indemnified Party or such Indemnified Party’s
Affiliates is a party or has rights (collectively, “Alternative Arrangements”)
and (ii) the amount of any Tax benefit available to an Indemnified Party or any
of such Indemnified Party’s Affiliates (or their direct or indirect beneficial
owners) with respect to such Damages.
(2)    No Indemnified Party shall have the right to recover under Section 3.2
with respect to any Damages or alleged Damages to the extent the matter forming
the basis for such Damage or alleged Damage shall have been taken into account
in the calculation of the $4,114,803 of Corporation Liabilities set forth in
Section 3.2(c) or the Closing Working Capital.
(3)    No claim shall be made with respect to Damages arising out of any breach,
or facts constituting a breach, of this Agreement actually known by any
Indemnified Party to exist at or prior to the date hereof. Any Damage for which
any Indemnified Party is entitled to indemnification under Section 3.2 shall be
determined without duplication of recovery by reason of the state of facts
giving rise to such Damage constituting a breach of more than one
representation, warranty, covenant or agreement or constituting a Corporation
Liability or Tax. No Indemnified Party shall have the right to assert any claim
pursuant to this Article 3 with respect to any Damage, cause of action or other
claim to the extent it is primarily a possible or potential Damage, cause of
action or claim that the Indemnified Party believes may be asserted rather than
an actual Damage, cause of action or claim that has, in fact, been filed of
record or asserted against any Indemnified Party, paid or incurred by any
Indemnified Party.
(4)    In no event will any Indemnified Party be entitled to recover or make a
claim for any amounts in respect of, and in no event will “Damages” be deemed to
include, (i) punitive, special, consequential or exemplary damages (except to
the extent actually paid to a third party) and, in particular, no “diminution of
value,” “multiple of profits” or “multiple of cash flow” or similar valuation
methodology shall be used in calculating the amount of any Damages, (ii) any
liability arising from any change after the date hereof in any Applicable Law or
any interpretation thereof, (iii) any Damage arising from reliance after the
Closing on any facts represented relating to Taxes, Tax Returns or related
matters prior to the Closing continuing to be true after the Closing or (iv) any
Taxes (I) of Purchaser or any of its subsidiaries (other than the Corporation),
(II) with respect to any Taxable period (or portion thereof) beginning on or
after the date hereof, (III) that are due to the unavailability in any taxable
period (or portion hereof) beginning after the date hereof of any net operating
loss, credit or other Tax attribute from a Pre-Closing Tax Period (or portion
thereof), (IV) that are due to transactions occurring on the date hereof but
after the Closing, (V) that are due to the manner in which Purchaser finances
the transactions contemplated by this Agreement or (VI) that are due to
Purchaser’s breach of Section 4.1.





--------------------------------------------------------------------------------

- -23 -


(5)    To the extent permitted by Applicable Law, any indemnity payment under
this Agreement will be treated as an adjustment to the Purchase Price for Tax
purposes.
(6)    Each Indemnified Party agrees that in the event of any breach giving rise
to an indemnification obligation under this Article 3, such Indemnified Party
will take and will cause its Affiliates to take, or cooperate with the
Indemnifying Party, if so requested by the Indemnifying Party, in order to take,
all reasonable measures to mitigate the consequences of the related breach
(including taking steps to prevent any contingent liability from becoming an
actual liability).
(7)    No Purchaser Indemnified Party shall be entitled to recover or make a
claim for any amounts in respect of the Corporation Liabilities pursuant to
Section 3.2(c) unless and until (i) with respect to the Office Lease and
Warehouse Lease (each as defined on Schedule 4.10), the Purchaser has provided
Vendor evidence of satisfaction of the Purchaser’s obligations in Section 4.10
in a form reasonably satisfactory to Vendor, and (ii) with respect to Employee
Severance (as defined on Schedule 4.10), the Purchaser has provided Vendor
evidence of such payments in a form reasonably satisfactory to Vendor.
3.7    Direct Claims. In the case of a Direct Claim, the Indemnified Party shall
make available to the Indemnifying Party the information relied upon by the
Indemnified Party to substantiate its right to be indemnified under this Article
3, together with all such other information as the Indemnifying Party may
reasonably request.
3.8    Third Party Claims. In the event a Claim Notice is delivered timely with
respect to a Third Party Claim, the Indemnifying Party may assume the defense
and control of such Third Party Claim by delivery of written notice to the
Indemnified Party; provided, that the Indemnifying Party shall not be entitled
to assume or maintain control of the defense of any Third Party Claim to the
extent the Third Party Claim primarily seeks non-monetary relief or involves
criminal allegations. The assumption of the defense by the Indemnifying Party of
any Third Party Claim shall not require the Indemnifying Party to agree to be
liable for any Damages in respect of such Third Party Claim and shall be without
prejudice to any rights or defenses of the Indemnifying Party in respect of
whether the Indemnified Party is entitled to indemnification under this Article
3 for any particular Damages. Should an Indemnifying Party elect to assume the
defense of a Third Party Claim, the Indemnifying Party will not be liable to the
Indemnified Party for legal expenses subsequently incurred by the Indemnified
Party in connection with the defense thereof. If the Indemnifying Party assumes
such defense, the Indemnified Party will have the right to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnifying Party, it being understood, however, that
the Indemnifying Party will control such defense. If the Indemnifying Party
chooses to defend any Third Party Claim, all the Parties will cooperate in the
defense or prosecution of such Third Party Claim. Such cooperation will include
the retention and (upon the Indemnifying Party’s request) the provision to the
Indemnifying Party of records and information reasonably relevant to such Third
Party Claim and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Whether or not the Vendor has assumed the defense of a Third Party
Claim, neither Purchaser nor any of its Affiliates (including the Corporation)
will admit any liability with respect to, consent to the entry of any judgment,
or settle, compromise or discharge, any Third Party Claim without the prior
written consent of the Vendor.
3.9    Manner of Payment. Subject to, and in accordance with, the provisions of
this Article 3 and the Escrow Agreement, following a Final Determination:





--------------------------------------------------------------------------------

- -24 -


(1)    Any indemnification of the Vendor’s Indemnified Parties pursuant to this
Article 3 shall be delivered by the Purchaser to the applicable Vendor’s
Indemnified Parties by wire transfer of immediately available funds to an
account designated by the Vendor within five (5) Business Days after the
determination thereof.
(2)    Any indemnification of the Purchaser’s Indemnified Parties pursuant to
Section 3.2(c) shall be delivered to the Purchaser from the Escrow Account in
accordance with the terms of the Escrow Agreement by wire transfer of
immediately available funds to an account designated by the Purchaser within
five (5) Business Days after the determination thereof.
(3)    Subject to the terms of the Escrow Agreement, on the date that is five
days after the first anniversary of the date hereof, the Vendor and the
Purchaser shall deliver to the Escrow Agent a joint written instruction
directing the Escrow Agent to release to the Vendor the remaining portion of the
Escrow Amount (including any accrued interest), less an aggregate amount equal
to the total of all claims for indemnification pursuant to Section 3.2(c) that
are properly asserted and pending pursuant to this Article 3 prior to such date
(which aggregate amount shall be released in accordance with this Article 3).
3.10    Exclusive Remedy. From and after the Closing, the Purchaser’s
Indemnified Parties’ sole and exclusive remedy against the Vendor and its
Affiliates, whether in any individual, corporate or any other capacity, with
respect to any and all claims relating (directly or indirectly) to the subject
matter of this Agreement or the transactions contemplated hereby, regardless of
the legal theory under which such liability or obligation may be sought to be
imposed, whether sounding in contract or tort, or whether at law or in equity,
or otherwise, shall be pursuant to the provisions of this Article 3 and the
provisions of the Escrow Agreement. In furtherance of the foregoing, the
Purchaser hereby waives and releases to the fullest extent permitted under
Applicable Law, the Corporation, the Vendors and its Affiliates, whether in any
individual, corporate or any other capacity, from and against any and all other
rights, claims and causes of action it may have against the Corporation, the
Vendor or its Affiliates relating (directly or indirectly) to the subject matter
of this Agreement or the transactions contemplated hereby (including relating to
any Exhibit, Schedule or document delivered hereunder), including whether
arising under or based upon any Applicable Law or otherwise, other than in the
case of Fraud. Except for the Purchaser pursuant to Section 1.10(2), no Person
(including the Vendor and its Affiliates) shall have any obligation to fund the
Escrow Account. The provisions in this Agreement relating to indemnification,
and the limits imposed on the Purchaser’s Indemnified Parties’ remedies with
respect to this Agreement and the transactions contemplated hereby (including
Section 3.2) were specifically bargained for between sophisticated parties and
were specifically taken into account in the determination of the amounts to be
paid to the Vendor hereunder. No Purchaser’s Indemnified Party may avoid the
limitations on liability set forth in this Article 3 by seeking Damages for
breach of contract, tort or pursuant to any other theory of liability. Nothing
in this Section 3.10 shall limit the rights of the Corporation and the Vendor to
seek specific performance of the other Parties’ obligations hereunder in
accordance with Section 5.18.





--------------------------------------------------------------------------------

- -25 -


Article 4
COVENANTS
4.1    Preparation of Tax Returns.
(1)    Cooperation. The Vendor shall cause to be prepared and filed on a timely
basis all Tax Returns for the Corporation for (i) any Pre-Closing Tax Period for
which Tax Returns have not been filed as of the date hereof and (ii) for any
Straddle Period for which Tax Returns are required to be prepared and filed (all
Tax Returns referred to in clause (i) and (ii) above collectively being referred
to herein as the “Stub Period Returns”). The Vendor and the Purchaser shall
co-operate fully with each other and make available to each other in a timely
fashion such data and other information as may reasonably be required for the
preparation of all Stub Period Returns and shall preserve such data and other
information until the expiration of any applicable limitation period under any
Applicable Law with respect to such Stub Period Returns. The Vendor shall
provide to the Purchaser for its review a copy of the Stub Period Returns no
later than 45 days in the case of an income Tax Return, and 15 days in the case
of any other Tax Return, prior to the due date for filing such Tax Return with
the appropriate Governmental Authorities. The Purchaser shall notify the Vendor
in writing within 30 days in the case of an income Tax Return, and 10 days in
the case of any other Tax Return, after delivery to it of a Stub Period Return
if it has any comments with respect to items set forth in such Stub Period
Return, including the substance of its comments. Notwithstanding the foregoing,
each Stub Period Return shall, at the request of the Vendor, contain (a) a
request to carry back losses, credits or other available tax attributes to such
earlier taxation years or periods as are specified by the Vendor in its sole
discretion, and/or (b) an election by the Corporation pursuant to subsection
256(9) of the ITA in respect of its taxation year ending immediately before the
acquisition of control of it by the Purchaser.
(2)    Acknowledgement. Notwithstanding anything herein to the contrary, the
Parties acknowledge and agree that for purposes of determining the items of
income, gain, loss or deduction with respect to the transfer or distribution by
the Corporation of the assets set forth on Schedule 4.1 (the “Transferred
Assets”) prior to the Closing, the value of such Transferred Assets shall be
$10,837,575.69. The Purchaser will cause the Corporation to timely remit any
Taxes shown as owing on such Stub Period Returns.
(3)    Post-Closing Actions. Without the prior written consent of the Vendor,
neither the Purchaser nor any of the Purchaser’s Affiliates (including the
Corporation) shall (or shall cause or permit any other Person to) (i) except as
provided in Section 4.1 amend, file, re-file or otherwise modify any Tax Return
relating in whole or in part to the Corporation with respect to any Pre-Closing
Tax Period or the pre-Closing portion of any Straddle Period, (ii) make any Tax
election that has retroactive effect to any Pre-Closing Tax Period or the
pre-Closing portion of any Straddle Period, (iii) file a ruling request with any
Governmental Authority that could affect the Taxes or Tax Returns of the
Corporation or the Vendor for a Pre-Closing Tax Period or the pre-Closing
portion of any Straddle Period, (iv) agree to waive or extend the applicable
statute of limitations with respect to any Tax matter involving the Corporation
that relates to any Pre-Closing Tax Period or the pre-Closing portion of any
Straddle Period or (v) pursue or enter into any voluntary disclosure with any
Governmental Authority regarding any Tax or Tax Returns of the Corporation for a
Pre-Closing Tax Period or the pre-Closing portion of any Straddle Period.
4.2    Audit of the Corporation. The Purchaser acknowledges that the Vendor has,
prior to the date hereof, engaged BKD LLP (the “Auditor”) to perform an audit of
the financial statements of the Corporation of the fiscal years ending December
31, 2017 (the “2017 Audit”) and December





--------------------------------------------------------------------------------

- -26 -


31, 2018 (the “2018 Audit”) prepared in accordance with U.S. generally accepted
accounting principles.  From and after the date hereof, the Vendor shall (i)
continue to provide information with respect to the assets and business of the
Corporation, and shall facilitate the preparation and audit of the financial
statements of the Corporation for the fiscal years ending December 31, 2017 and
December 31, 2018, including meeting with internal accounting and auditing
personnel and external accountants and auditors and (ii) execute such customary
certifications and other instruments as reasonably requested by external
accountants and auditors in connection with the audit of such financial
statements to the extent such certifications and other instruments relate to
periods prior to the date hereof and are consistent with past practice. In
furtherance of the foregoing, Purchaser shall cooperate with the Vendor,
including by providing the Vendor and its Representatives full access to the
books, records, supporting data, facilities and personnel of the Corporation
(including the Vendor personnel responsible for accounting and finance, senior
management and the Corporation’s accountants and other Representatives) for
purposes of completing the 2017 Audit and 2018 Audit. The Vendor shall use its
commercially reasonable best efforts to cause the Auditor to deliver the 2017
Audit and the 2018 Audit prior to the date on which Purchaser is required to
file a business acquisition report in respect of the transactions contemplated
hereby; provided that any delay caused by the Purchaser’s failure to provide
timely information requested by the Vendor pursuant to, or other failure to
comply with, this paragraph shall not be deemed a breach of the Vendor’s
obligations hereunder.  All fees and expenses of the Auditor with respect to the
2017 Audit shall be borne by the Vendor and with respect to the 2018 Audit shall
be borne by Purchaser.
4.3    Director and Officer Liability.
(1)    For at least six (6) years following the date hereof, the Purchaser will
not, and will not permit the Corporation to, amend, repeal or modify in any
manner adverse to any present (as of immediately prior to the Closing) and
former officer, director, supervisory director, employee, manager, managing
member, member, partner (general or limited), fiduciary or agent of the
Corporation (each, an “Indemnified Person”) any provision in such Person’s
certificates or articles of incorporation, articles of organization, certificate
of limited partnership, operating agreement, bylaws, limited partnership
agreement or similar governing documents, as applicable, or in any agreement,
relating to the exculpation or indemnification of, or advancement of expenses
to, any Indemnified Person as in effect immediately prior to the Closing, and
the Purchaser will cause all such provisions to be observed by the Corporation,
it being the intent of the Parties that any Indemnified Person will continue to
be entitled to such exculpation, indemnification and advancement of expenses to
the fullest extent permitted under Applicable Law.
(2)    In the event that the Purchaser or the Corporation or any of the
respective successors or assigns of the foregoing (i) consolidates with, merges
into or amalgamates with any other Person or (ii) transfers all or substantially
all of its properties or assets to any Person, then, in each case, the
successors and assigns of such Persons or properties or assets, as the case may
be, will, and the Purchaser and the Corporation will cause such successors to,
expressly assume in writing and be bound by the obligations set forth in this
Section 4.3 as a condition of succession of assignment.





--------------------------------------------------------------------------------

- -27 -


(3)    This Section 4.3 is intended to be for the benefit of each of the
Indemnified Persons and may be enforced by any such Indemnified Person as if
such Indemnified Person were a party to this Agreement. The obligations of the
Purchaser under this Section 4.3 will not be terminated or modified in such a
manner as to adversely affect any Person to whom this Section 4.3 applies
without the consent of such affected Person.
4.4    Access to Books and Records. From and after the Closing for a period of
seven (7) years following the date hereof, (i) the Purchaser will, and will
cause the Corporation to, provide the Vendor and its Representatives with
reasonable access, during normal business hours, and upon reasonable advance
notice, to the Books and Records, including work papers, schedules, memoranda,
Tax Returns, Tax schedules, Tax rulings, and other documents (for the purpose of
examining and copying) of the Corporation with respect to periods or occurrences
prior to the date hereof and reasonable access, during normal business hours,
and upon reasonable advance notice, to employees, officers, advisors,
accountants, offices and properties (including for the purpose of better
understanding the Books and Records) of the Purchaser and the Corporation and
(ii) the Vendor will provide the Purchaser and its Representatives with
reasonable access, during normal business hours, and upon reasonable advance
notice, to the Books and Records, including work papers, schedules, memoranda,
Tax Returns, Tax schedules, Tax rulings, and other documents (for the purpose of
examining and copying) of the Corporation with respect to periods or occurrences
prior to the date hereof.
4.5    Conflicts. Each of the Parties hereby agrees, on its own behalf and on
behalf of its directors, members, partners, managers, members, officers,
employees and Affiliates (including, in the case of the Purchaser after the
Closing, the Corporation), that Kirkland & Ellis LLP may serve as counsel to
each and any of the Vendor and its controlling Affiliates (individually and
collectively, the “Vendor Group”), on the one hand, and the Corporation, on the
other hand, in connection with the negotiation, preparation, execution, delivery
and performance of this Agreement, and the consummation of the transactions
contemplated hereby, and that, following consummation of the transactions
contemplated hereby, Kirkland & Ellis LLP (or any successor) may serve as
counsel to the Vendor Group or any director, member, partner, manager, officer,
employee or Affiliate of any member of the Vendor Group, in connection with any
litigation, claim or obligation arising out of or relating to this Agreement or
the transactions contemplated by this Agreement, notwithstanding such
representation or any continued representation of the Corporation, and each of
the Parties (on their own behalf and on behalf of their Affiliates (including,
in the case of the Purchaser after the Closing, the Corporation)) hereby
consents thereto and irrevocably waives any conflict of interest arising
therefrom, and each of such Parties shall cause any Affiliate thereof to consent
to irrevocably waive any conflict of interest arising from such representation.
In addition, (i) all communications between any member of the Vendor Group or
any of their respective Affiliates, directors, officers, employees or
Representatives, on the one hand, and Kirkland & Ellis LLP, on the other hand,
made in connection with the negotiation, preparation, execution, delivery and
Closing under, or any dispute arising in connection with, this Agreement, or
otherwise relating to any potential sale of the Corporation (the “Protected
Vendor Communications”), shall be deemed to be privileged and confidential
communications, and (ii) all rights to such Protected Vendor Communications, and
the control of the confidentiality and privilege applicable thereto, shall be
retained by the Vendor Group.
4.6    Use of Name. Within fifteen (15) days following Closing, the Purchaser
shall cause the Corporation to change its names to a name that does not
constitute, contain, or bear any resemblance to “Seitel” or any other business
name used by or trademark belonging to the Vendor





--------------------------------------------------------------------------------

- -28 -


or any combination, derivation, adaptation, or translation of any of the
foregoing (collectively, the “Vendor Trademarks”). Following such date, the
Purchaser shall not (and shall cause each of its Affiliates, including the
Corporation, not to) use any business name or trademark that constitutes,
contains, or bears any resemblance to any of the Vendor Trademarks in the
operation of their businesses.
4.7    Tax Refunds. Any refunds or credits of Taxes (including any interest paid
or credited with respect thereto, net of any Taxes paid by the Corporation on
such interest) of, or with respect to, the Corporation for any Pre-Closing Tax
Period or the pre-Closing portion of any Straddle Period will be for the account
of the Vendor (except to the extent such refunds or credits were reflected in
A/R Schedule). The Purchaser shall promptly inform the Vendor of any such
refunds or credits to which the Vendor may be entitled hereunder and shall pay
to the Vendor an amount equal to the amount of any such refunds or credits
within 10 days following the date such refunds or credits were paid or credited
by the relevant Governmental Authority to the Corporation. Any payment made
pursuant to this Section 4.7 shall constitute an increase to the Purchase Price.
4.8    Releases.
(1)    Effective upon the Closing, the Purchaser on behalf of itself, its
Affiliates and the Corporation (collectively, the “Purchaser Releasers”), hereby
knowingly, willingly, irrevocably and expressly waives, acquits, remises,
discharges and forever releases the Vendor and each of its equityholders,
officers, directors, members, managers, employees, agents, Representatives and
Affiliates (collectively, the “Vendor Released Parties”), from any and all
liabilities and obligations to such Purchaser Releasers of any kind or nature
whatsoever, whether in the capacity as an equityholder of the Corporation or
otherwise, in each case whether absolute or contingent, liquidated or
unliquidated, known or unknown, matured or unmatured or determined or
determinable, and whether arising under any Applicable Law, contract, agreement,
arrangement, commitment, undertaking or understanding, whether written or oral
(other than this Agreement and any of the other agreements executed and
delivered in connection herewith, but, in each case, only to the extent set
forth herein or therein) or otherwise at law or in equity, and each of the
Purchaser Releasers hereby agrees that it will not seek to recover any amounts
in connection therewith or thereunder from any of the Vendor Released Parties
(except as provided for in this Agreement or any of the other agreements
executed and delivered in connection herewith, but, in each case, only to the
extent set forth herein or therein).
(2)    Effective upon the Closing, the Vendor on behalf of itself, its
Affiliates and each of its equityholders, officers, directors, members,
managers, employees, agents, Representatives and Affiliates (collectively, the
“Vendor Releasers”), hereby knowingly, willingly, irrevocably and expressly
waives, acquits, remises, discharges and forever releases the Purchaser, from
any and all liabilities and obligations to such Vendor Releasers of any kind or
nature whatsoever, in each case whether absolute or contingent, liquidated or
unliquidated, known or unknown, matured or unmatured or determined or
determinable, and whether arising under any Applicable Law, contract, agreement,
arrangement, commitment, undertaking or understanding, whether written or oral
(other than this Agreement and any of the other agreements executed and
delivered in connection herewith, but, in each case, only to the extent set
forth herein or therein) or otherwise at law or in equity, and each of the
Vendor Releasers hereby agrees that it will not seek to recover any amounts in
connection therewith or thereunder from the Corporation (except as provided for
in this Agreement or any of the other agreements executed and delivered in
connection herewith, but, in each case, only to the extent set forth herein or
therein).
4.9    Bonuses; Severance.





--------------------------------------------------------------------------------

- -29 -


(1)    The Purchaser shall cause the Corporation to (i) honor and maintain the
bonus programs for the Employees as of the date hereof and set forth under the
heading “Bonus Programs” on Schedule 2.1(20)(e) until such time as the bonuses
referred to in clause (ii) are paid and (ii) pay to the Employees the bonuses
such Employees have accrued under such programs (with bonuses accrued as of the
Closing Date to be taken into account in determining Current Liabilities) at the
end of the bonus determination period that includes the Closing Date.
(2)    The Purchaser shall cause the Corporation to (i) honor and maintain the
severance policy for the Employees as of the date hereof as set forth under the
heading “Employee Severance” on Schedule 4.10 until such time as the Severance
Pay (as defined in Schedule 4.10) referred to in clause (ii) is paid and
(ii) pay to each Employee the Severance Pay payable to such Employee upon the
termination of such Employee’s employment with the Corporation in accordance
with the severance policy.
4.10    Corporation Liabilities. From and after the Closing, the Purchaser
shall, and shall cause its Affiliates (including the Corporation) to, use
reasonable best efforts to:
(1)    sublease the property (the “Office Space”) associated with that certain
Lease Agreement, made as of May 11, 2015, between Manufacturers Life Insurance
Company, a body corporate, having its head office in Toronto, Canada, and having
a local office at Suite 400, 550 - 6th Avenue S.W. in the City of Calgary,
Province of Alberta and the Corporation for the period March 30, 2019 until
November 30, 2022 in an amount equal to or greater than, on a monthly basis, 40%
of the monthly lease payments and operating expenses of the Office Space;
(2)    continue to collect all fees and expenses due and payable to the
Corporation pursuant to section 5.2 of that certain Seismic Data Purchase
Agreement, effective February, 1999, by and between Olympic Seismic Ltd., an
Alberta Corporation and AMOCO CANADA PETROLEUM COMPANY, an Alberta Corporation,
and AMOCO CANADA OIL AND GAS, a general partnership carrying on business in the
Province of Alberta, as in effect on the date hereof, through January 30, 2020
and shall not take any action that would be reasonably expected to result in a
decrease of such fees and expenses due and payable to the Corporation; and
(3)    mitigate all costs associated with the Corporation Liabilities.
Article 5
GENERAL
5.1    Actions on Non-Business Days. If any payment is required to be made or
other action (including the giving of notice) is required to be taken pursuant
to this Agreement on a day which is not a Business Day, then such payment or
action shall be considered to have been made or taken in compliance with this
Agreement if made or taken on the next succeeding Business Day.
5.2    Currency and Payment Obligations. Except as otherwise expressly provided
in this Agreement:
(a)
all dollar amounts referred to in this Agreement are stated in Canadian Dollars;
and

(b)
any payment contemplated by this Agreement shall be made in cash, by wire
transfer of immediately available funds.






--------------------------------------------------------------------------------

- -30 -


5.3    Calculation of Time. In this Agreement, a period of days shall be deemed
to begin on the first day after the event which began the period and to end at
5:00 p.m. New York, New York time on the last day of the period. If any period
of time is to expire hereunder on any day that is not a Business Day, the period
shall be deemed to expire at 5:00 p.m. New York, New York time on the next
succeeding Business Day.
5.4    Schedules and Exhibits. The Schedules and Exhibits listed below and
attached to this Agreement are incorporated herein by reference and deemed to be
part of this Agreement.
Schedules
1.0    -    Definitions and Interpretation
2.1(11)    -    Financial Statements
2.1(13)    -    Seismic Data
2.1(15)    -    Licenses and Compliance with Applicable Law
2.1(16)    -    Legal Proceedings and Orders
2.1(17)    -    Contracts
2.1(18)    -    Intellectual Property
2.1(19)    -    Environmental Matters
2.1(20)    -    Employees and Employee Benefits
2.1(28)    -    Insurance
4.10    -    Corporation Liabilities
A/R Schedule    Pre-Closing A/R
Exhibits
Exhibit A        Transition Services Agreement
Exhibit B        Escrow Agreement
Exhibit C        Sample Calculation
5.5    Expenses. Except as otherwise expressly provided herein, each Party shall
be responsible for all costs and expenses (including any Taxes imposed on such
expenses) incurred by it in connection with the negotiation, preparation,
execution, delivery and performance of this Agreement and the transactions
contemplated by this Agreement (including the fees and disbursements of legal
counsel, bankers, investment bankers, accountants, brokers and other advisers).





--------------------------------------------------------------------------------

- -31 -


5.6    Public Announcements. The Parties agree that no public release or
announcement related to the transactions contemplated by this Agreement will be
issued or made by or on behalf of Purchaser or Corporation, on the one hand,
without the prior consent of the Vendor, or by or on behalf of the Vendor, on
the other hand, without the prior consent of Purchaser, except as may be
required by Applicable Law or regulation or by obligations pursuant to any
listing agreement with any national securities exchange or stock market, in
which case such Person required to make the release or announcement will allow
Vendor or Purchaser, as applicable, reasonable time to comment on such release
or announcement in advance of such issuance; provided that in any event the
first public announcement with respect to the transactions contemplated by this
Agreement shall be mutually acceptable to both Parties. The Parties further
acknowledge and agree that the Vendor may disclose such terms and the existence
of this Agreement and the transactions contemplated by this Agreement (i) to
their Affiliates in order that such Persons may provide information about the
subject matter of this Agreement and the transactions contemplated by this
Agreement to their respective limited partners and prospective limited partners
in connection with their fundraising and reporting activities and (ii) to third
parties that are authorized under Section 1(d) of the Transition Services
Agreement.
5.7    Notices.
(1)    Mode of Giving Notice. Except as otherwise expressly provided herein, all
notices, demands and other communications to be given or delivered under or by
reason of the provisions of this Agreement will be in writing and will be deemed
to have been given (i) when personally delivered, (ii) when transmitted via
facsimile device or by electronic mail (unless if transmitted after 5:00 p.m.
Central time or other than on a Business Day, then on the next Business Day),
(iii) the day following the day on which the same has been delivered prepaid to
a reputable national overnight air courier service or (iv) the third (3rd)
Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case, to the respective Party at the
number, electronic mail address or street address, as applicable, set forth
below, or at such other number, electronic mail address or street address as
such Party may specify by written notice to the other Party.
(a)
if to the Vendor, to:

Seitel Canada Holdings, Inc.
10811 South Westview Circle Drive
Bldg. C, #100
Houston, TX 77043
Attn: Marcia H. Kendrick
Email:
with a copy (which shall not constitute notice) to:
Kirkland & Ellis LLP
200 Clarendon Street
Boston, MA 02116
Attention: Neal J. Reenan, P.C. and Amanda Border
Email:     


Kirkland & Ellis LLP
300 North LaSalle Street





--------------------------------------------------------------------------------

- -32 -


Chicago, IL 60654
Attention: Steve Toth
Email:


(b)
if to the Purchaser, to:



Pulse Seismic Inc.
Suite 2700, 421 – 7th Avenue S.W.
Calgary, AB T2P 4K9
Attention: Neal Coleman and Pamela Wicks
Email:
    
with a copy (which shall not constitute notice) to:


Burgess Energy Advisors
200, 117 – 8th Avenue S.W.
Calgary, AB T2P 1B4
Attention: Patrick W. Burgess
Email:


(2)    Change of Address. Any Party may from time to time change its address
under this Section 5.7 by notice to the other Party given in the manner provided
by this Section 5.7.
5.8    Time of Essence. Time shall be of the essence of this Agreement in all
respects, subject to Section 1(c) of the Transition Services Agreement.
5.9    Further Assurances. Each Party shall from time to time promptly execute
and deliver or cause to be executed and delivered all such further documents and
instruments and shall do or cause to be done all such further acts and things in
connection with this Agreement that the other Party may reasonably require as
being necessary or desirable in order to effectively carry out or better
evidence or perfect the full intent and meaning of this Agreement or any
provision hereof.
5.10    Entire Agreement. This Agreement, the Transition Services Agreement, the
Confidentiality Agreement and the Escrow Agreement constitute the entire
agreement between the Parties pertaining to the subject matter of this Agreement
and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, (including that letter of intent between
the Parties dated November 20, 2018). There are no conditions, representations,
warranties, obligations or other agreements between the Parties in connection
with the subject matter of this Agreement (whether oral or written, express or
implied, statutory or otherwise) except as explicitly set out in this Agreement,
the Transition Services Agreement, the Confidentiality Agreement or the Escrow
Agreement.
5.11    Amendment. No amendment of this Agreement shall be effective unless made
in writing and signed by the Parties.
5.12    Waiver. A waiver of any default, breach or non-compliance under this
Agreement shall not be effective unless in writing and signed by the Party to be
bound by the waiver, and then only in the specific instance and for the specific
purpose for which it has been given. No waiver shall be inferred from or implied
by any failure to act or delay in acting by a Party in respect of any default,





--------------------------------------------------------------------------------

- -33 -


breach or non-observance or by anything done or omitted to be done by the other
Party. The waiver by a Party of any default, breach or non-compliance under this
Agreement will not operate as a waiver of that Party’s rights under this
Agreement in respect of any continuing or subsequent default, breach or
non-observance (whether of the same or any other nature).
5.13    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such prohibition or unenforceability and will be severed from
the balance of this Agreement, all without affecting the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.
5.14    Governing Law; Jurisdiction. All issues and questions concerning the
construction, validity, interpretation and enforceability of this Agreement, and
all claims and disputes arising hereunder or in connection herewith, whether
purporting to sound in contract or tort, or at law or in equity, shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of Applicable Law or conflict of
Applicable Law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Applicable Laws of
any jurisdiction other than the State of Delaware. The Parties hereby agree and
consent to be subject to the exclusive jurisdiction of the Court of Chancery of
the State of Delaware or, to the extent such court declines jurisdiction, first
to any federal court, or second, to any state court, each located in Wilmington,
Delaware, and hereby waive the right to assert the lack of personal or subject
matter jurisdiction or improper venue in connection with any such suit, action
or other proceeding. In furtherance of the foregoing, each of the Parties
(i) waives the defense of inconvenient forum, (ii) agrees not to commence any
suit, action or other proceeding arising out of this Agreement or any
transactions contemplated hereby other than in any such court, and (iii) agrees
that a final judgment in any such suit, action or other proceeding shall be
conclusive and may be enforced in other jurisdictions by suit or judgment or in
any other manner provided by Applicable Law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY LITIGATION, ACTION, PROCEEDING,
CROSS-CLAIM, OR COUNTERCLAIM IN ANY COURT (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF, RELATING TO OR IN CONNECTION WITH (a) THIS AGREEMENT
OR THE VALIDITY, PERFORMANCE, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF
OR (b) THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, AUTHORIZATION, EXECUTION,
DELIVERY, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
5.15    Successors and Assigns; Assignment. This Agreement shall inure to the
benefit of, and be binding on, the Parties and their respective successors and
permitted assigns. Neither Party may assign or transfer, whether absolutely, by
way of security or otherwise, all or any part of its respective rights or
obligations under this Agreement without the prior written consent of the other
Party, other than to an Affiliate of such first Party.
5.16    Third Party Beneficiaries. This Agreement is for the sole benefit of the
Parties, and except as specifically provided for in Section 4.3, and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
5.17    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and both of which taken together shall
be deemed to constitute one and the same instrument. To evidence its execution
of an original counterpart of this Agreement, a Party may send a copy of its
original signature on the execution page hereof to the other Party by





--------------------------------------------------------------------------------

- -34 -


facsimile, e-mail in pdf format or by other electronic transmission and such
transmission shall constitute delivery of an executed copy of this Agreement to
the receiving Party.
5.18    Specific Performance. Each of Parties acknowledges and agrees that,
subject to Section 1(c) of the Transition Services Agreement, the other Parties
would be damaged irreparably in the event any provision of this Agreement is not
performed in accordance with its specific terms or is otherwise breached.
Accordingly, each of Parties agrees that the other Parties shall be entitled to
an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court in the United States,
Canada or in any state or province having jurisdiction over the Parties and the
matter in addition to any other remedy to which they may be entitled pursuant
hereto. Each of the Parties further agree not to raise any objections to the
availability of the equitable remedy of specific performance or injunction to
prevent breaches or threatened breaches of, or to enforce compliance with, the
covenants and obligations of the Parties under this Agreement. Each of the
Parties hereby waive any requirement under any Applicable Law to post a bond or
other security as a prerequisite to obtaining equitable relief of any kind.
5.19    Non-Recourse. This Agreement may only be enforced against, and any claim
or suit based on, arising out of or related to this Agreement or the
negotiation, execution or performance of this Agreement may only be brought
against, the named Parties to this Agreement and then only with respect to the
specific obligations set forth herein with respect to the named Parties to this
Agreement. No Person who is not a named party to this Agreement, including any
past, present or future director, manager, officer, employee, incorporator,
member, partner, direct or indirect equityholder, Affiliate or Representative of
the Corporation, the Vendor or any of their respective Affiliates will have or
be subject to any liability or indemnification obligation (whether in contract
or in tort) to the Purchaser or any other Person resulting from (nor will the
Purchaser have any claim with respect to) (i) the distribution to the Purchaser
or its Representatives or the Purchaser’s or its Representatives’ use of or
reliance on any information, documents, projections, forecasts or other material
made available to Purchaser in certain “data rooms,” confidential information
memoranda or management presentations in expectation of, or in connection with,
the transactions contemplated by this Agreement or (ii) any claim based on, in
respect of or by reason of the sale and purchase of the Corporation, including
any alleged non-disclosure or misrepresentations made by any such Persons or
other Persons, in each case, regardless of the legal theory under which such
liability or obligation may be sought to be imposed, whether sounding in
contract or tort, or whether at law or in equity, or otherwise; and each Party
waives and releases all such liabilities and obligations against any such
Persons. No Person who is not a named party to this Agreement, including any
past, present or future director, manager, officer, employee, incorporator,
member, lender, partner, direct or indirect equityholder, Affiliate or
Representative of the Purchaser or any of their respective Affiliates will have
or be subject to any liability or indemnification obligation (whether in
contract or in tort) to the Vendor or any other Person resulting from (nor will
the Vendor have any claim with respect to) any claim based on, in respect of or
by reason of the sale and purchase of the Corporation or the financing thereof,
including any alleged non-disclosure or misrepresentations made by any such
Persons or other Persons, in each case, regardless of the legal theory under
which such liability or obligation may be sought to be imposed, whether sounding
in contract or tort, or whether at law or in equity, or otherwise; and each
Party waives and releases all such liabilities and obligations against any such
Persons.
5.20    Non-Competition. For a period of three (3) years from Closing, the
Vendor shall not, act directly or indirectly, alone or as a partner, consultant,
agent, contractor, joint venture or shareholder





--------------------------------------------------------------------------------

- -35 -


of any entity that:
(1)    is in competition with the Business within the Provinces of Alberta,
British Columbia or Saskatchewan, in Canada; or
(2)    intends to develop, license, distribute, market, lease or sell products
or services within the Provinces of Alberta, British Columbia or Saskatchewan,
in Canada which are in direct competition with the products or services being
developed, licensed, distributed, marketed, provided or sold by the Purchaser.
[Signature page follows.]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
above written.
SEITEL CANADA HOLDINGS, INC.
By:
/s/ Richard C. Kelvin
 
Name: Richard C. Kelvin
 
Title: President
 
 
 





Signature page to Share Purchase Agreement

--------------------------------------------------------------------------------








PULSE SEISMIC INC.
By:
/s/ Neal Coleman
 
Name: Neal Coleman
 
Title: President and CEO





Signature page to Share Purchase Agreement